DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Prior Arts
The prior art of Aina et al. (US 2019/003877 A1) discloses sensor for vehicle occupant classification system and method (Fig. 2A).  The sensors having one or more conductive electrodes formed from conductive fabric, mesh, which may be woven together. The capacitive occupant weight sensor (Fig. 3H) having an airgap and spring arrangement, diameters assemblies to provide a particular range of changes in capacitances.
The prior art of Vallett et al. (US 2018/0329535 A1) discloses fabric touch sensor having large number of sensing electrodes to form discrete sensing mesh or a dense weaving of conductive yarn in an XY grid pattern to sense human tough using self- capacitance detecting the continuous planar location and contact force of human tough along the surface.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims, 
a capacitive sensor having openings each formed by two adjacent warps among the plurality of warps and two adjacent wefts among the plurality of wefts, and 15an area defined by one of (i) a maximum outside diameter of a warp among the plurality of warps in cross section along a plane perpendicular to a longitudinal direction of the warp and (ii) a maximum outside diameter of a weft among the plurality of wefts in cross section along a plane perpendicular to a longitudinal direction 20of the weft is smaller than an area of an opening space of each of the openings, as recited in the independent of the claim 1;
a method of manufacturing a capacitive sensor including a plurality of warps each of which is a strand and a plurality of wefts each of which is a strand, having the steps of disposing the sensor electrode on a frontside of a substrate that is in a form of a sheet, 5wherein an area defined by one of (i) a maximum outside diameter of a warp among the plurality of warps in cross section along a plane perpendicular to a longitudinal direction of the warp and (ii) a maximum outside diameter of a weft among the plurality of wefts in cross section along a plane perpendicular to a longitudinal 10direction of the weft, is smaller than an area of an opening space of each of the openings, as recited in the independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866 
                                                                                                                                                                                                       August 12, 2022